Exhibit 16(4)(viii): Flexible Premium Deferred Combination Variable and Fixed Annuity Contract Application (178597 (09/17)) [ VOYA LOGO ] The accumulation value and annuity payments may increase or decrease depending on the results of the investment in the variable subaccounts or 1. OWNER INFORMATION [ (If a trust is designated as the owner, complete the Certificate of Trust form, and submit it with this application. If the owner is a non-natural entity, please provide a copy of the supporting documentation confirming the signer's ability to act on behalf of the owner. If this application is being signed in a state other than the owner’s resident state, please provide the Nexus Information Worksheet/ Out-of-State Verification form (154172) with this application .) ] [ Is the owner non-natural? c No c Yes If “Yes” select the ownership type: c Revocable Trust c Irrevocable Trust c Custodian c Other ] [ OR Trust/Entity Name TIN ] , Decedent* ] (*Complete only if applying for a Beneficial (Inherited) IRA or for a Beneficial (Inherited) 1035 Exchange.) Gender: c Male c Female Marital Status: c Married c Single c Widowed Email Address Phone JOINT OWNER INFORMATION [ Must be a natural person. Joint ownership is not available if the owner is not a natural person. This is not an option if thisapplication is for an Individual Retirement Annuity (IRA).] Marital Status ( select one) : c Married c Single c Widowed Email Address Relationship to Owner Order #178597 09/01/2017 RETURN TO VOYA 2. ANNUITANT(S) [ ( Designate an annuitant below in the event that: 1) the individual owner is not the annuitant; 2) there is joint ownership; or 3) the owner is not a natural person. If an individual owner is named and an annuitant is not named below, the individual owner will be named as the annuitant. The owner is required to have an insurable interest in the life of the annuitant. An insurable interest is defined as the owner has a lawful and substantial economic interest in the continued life of the annuitant.) ] First Name Middle Initial Last Name Phone SSN Birth Date Gender: c Male c Female Street Address (PO boxes not permitted) City State ZIP Country of Citizenship Relationship to Owner CONTINGENT ANNUITANT (If the owner is non-natural, contingent annuitant is not available.) First Name Middle Initial Last Name Phone SSN Birth Date Gender: c Male c Female Street Address (PO boxes not permitted) City State ZIP Country of Citizenship Relationship to Owner 3. BENEFICIARY INFORMATION If you would like to designate a restricted beneficiary, complete the Beneficiary Designation with Restricted Payout form [ (171013)] and submit it with this application. Total percentage of primary beneficiary shares must equal 100%. Total percentage of contingent beneficiary shares must also equal 100%. If no percentages are listed, beneficiaries’ shares will be distributed equally. If the trust is the beneficiary, please provide the entire trust name, trust date and Employer Identification Number (EIN), for example: “The John Doe Trust dated mm/dd/yyyy. EIN: NN-NNNNNNN” Additional beneficiaries should be listed on a separate piece of paper that includes the owner’s signature and the date. Name Gender Birth Date/Trust Date SSN/TIN/EIN % Beneficiary Type: Address Phone Relationship to Owner c Primary Name Gender Birth Date/Trust Date SSN/TIN/EIN % Beneficiary Type: c Primary Address Phone Relationship to Owner c Contingent Name Gender Birth Date/Trust Date SSN/TIN/EIN % Beneficiary Type: c Primary Address Phone Relationship to Owner c Contingent Name Gender Birth Date/Trust Date SSN/TIN/EIN % Beneficiary Type: c Primary Address Phone Relationship to Owner c Contingent RETURN TO VOYA 4. PREMIUM AND PLAN TYPE ( Make checks payable to Voya Retirement both .) Insurance and Annuity Company . Complete either the nonqualified source of premium or the qualified source of premium, not both.) Premium: $ [ Nonqualified - Sources of Premium: c New Purchase (money with application) c 1035 Exchange c Transfer from money market, CD or mutual fund c Beneficial (Inherited) 1035 Exchange (If selected, submit form [ (150444)] with this application. ) Qualified - Sources of Premium: c New Purchase (money with application) c Transfer c Rollover c New contribution for current tax year (Traditional IRA and Roth IRA only) c New contribution for previous tax year (available until the tax filing deadline for Traditional IRA and Roth IRA only) Indirect Rollover/New Contribution Source Qualified Type Applied For: (Select one) c Traditional IRA c Roth IRA c SIMPLE IRA* c SEP IRA* c 401(a)** c 401(k)** c Defined Benefit Plan** c Keogh / HR-10** c Money-Purchase Plan** c Profit Sharing Plan** *Complete Employer Information form [ (171186)] with this IRA selection **Complete the Employer Sponsored Qualified Retirement Plan Disclosure form [ (137881)] and the Employer Information form [ (171186)] with this application. Beneficial (Inherited) IRA: (If selected, submit form [ (150444)] with this application. ) c Traditional IRA c Roth IRA c SIMPLE IRA c SEP IRA ] c Check here and complete the following if a portion or all of the contract premium is from a transfer, exchange or rollover for which we will not be provided with Voya transfer paperwork prior to receiving money from the other company. Company Is this a life insurance policy or annuity? c Yes c No Policy/Contract Account Number Amount: $ Company Is this a life insurance policy or annuity? c Yes c No Policy/Contract Account Number Amount: $ Company Is this a life insurance policy or annuity? c Yes c No Policy/Contract Account Number Amount: $ 178597 (09/17) Page 3 of 11 - Incomplete without all pages. Order #178597 09/01/2017 RETURN TO VOYA 5. INITIAL PREMIUM ALLOCATION [ Allocate premium among the options listed below. Initial Allocation percentages must total 100%. Setting Rate Thresholds is optional and represents the minimum Cap or Participation Rate that must be in effect on the Segment Start Date for premium to be invested in Indexed Segment(s). Dollar Cost Averaging (DCA) election is optional.] [ c DCA Program Option - By selecting this option, you must allocate a percentage of the initial investment amount to the Interim Segment - DCA below, and you must also complete and submit the Dollar Cost Averaging Allocation Request (178917) with this application. ] [ Point-to-Point CapIndex Strategy Initial
